COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §               No. 08-18-00145-CR
  JUAN TORRES REYES,
                                                   §                  Appeal from the
                     Appellant,
                                                   §             County Court at Law No 1
  v.
                                                   §             of El Paso County, Texas
  THE STATE OF TEXAS,
                                                   §                (TC# 20160C00620)
                     State.
                                               §
                                             ORDER

       The Appellant’s brief in the above styled and numbered cause was due December 19,

2018 after the Court granted two motions for extension of time to file the brief. As of the date of

this order, no brief or additional motion for extension of time to file the brief has been filed with

this Court.

       It is therefore ORDERED that the trial court conduct a hearing to determine whether

appellant wishes to continue the appeal and if appellant has been deprived of effective assistance

of counsel.

       Further, the trial court shall forward its findings to the County Clerk of El Paso County,

Texas, on or before February 3, 2019. The County Clerk shall prepare and forward a

supplemental clerk’s record containing the findings and forward the same to this Court on or

before February 13, 2019. Further, the transcription of the hearing shall be prepared, certified

and filed with this Court on or before February 13, 2019.

       IT IS SO ORDERED this 14th day of January, 2019.

                                               PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.